                       Case 2:20-cv-01437-DDP-AS Document 2 Filed 02/12/20 Page 1 of 3 Page ID #:66


                                                                                                               La Luz Del Mundo; Naason Joaquin Garcia; El Consejo De Obispos; International Berea USA;
    Sochil Martin                                                                                               Gilberto Garcia Granados; Jose Hernandez; Uzziel Joaquin; Silverio Coronado; Aurelio Zavaleta;
                                                                                                               Jose Luis Estrada; Jonathan Mendoza; Alma Zamora De Joaquin; Benjamin Joaquin Garcia;
                                                                                                               Rahel Joaquin Garcia; Adoraim Joaquin Zamora; David Mendoza
                                                                             United States




    Deborah S. Mallgrave (198603); Joshua M. Robbins (270553)
    GREENBERG GROSS LLP
    601 South Figueroa, 30th Floor, Los Angeles, CA 90017
    Telephone: 213.334.7000




                                                                              X                                                                                                    Unspecified

Involuntary Servitude (18 U.S.C. § 1584); Forced Labor (18 U.S.C. § 1589); Trafficking with Respect to Forced Labor or Involuntary Servitude (18 U.S.C. §1590); Conspiracy to Violate the Trafficking Victims Protection
Reauthorization Act (18 U.S.C. § 1594); Obstructing Enforcement of the Trafficking Victims Protection Reauthorization Act (18 U.S.C. § 1590(b)); Benefitting Financially from Trafficking in Persons (18 U.S.C. § 1593A); Unpaid
Labor (29 U.S.C. § 201 et.seq.); Unpaid Wages (California Labor Code §§ 1197, 226.7, 1198.5, 203); Racketeering (18 U.S.C. § 1961 et. seq.); Sexual Battery (California Civil Code § 1708.5); Gender Violence (California Civil
Code § 52.4)




    X
Case 2:20-cv-01437-DDP-AS Document 2 Filed 02/12/20 Page 2 of 3 Page ID #:67




                                                                               X




                X                                               X




                                             WESTERN DIVISION



                                                                           X
Case 2:20-cv-01437-DDP-AS Document 2 Filed 02/12/20 Page 3 of 3 Page ID #:68




                   /s/ Deborah S. Mallgrave                     02/12/2020
